DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maack et al. (US 20210153833) in view of Jabri et al. (US 7068826).
Regarding claim 1, Maack teaches an X-ray image processing method comprising: 
obtaining a first X-ray image 18 of an object 30 including a plurality of materials (soft bone) comprising a first material and a second material different from the first material (para 65); 
obtaining three-dimensional (3D) information about the object using a 3D camera (para 77); 
obtaining first information about a thickness of the object based on the 3D information (shape related information, para 73-77); and 
obtaining second information related to a stereoscopic structure of the first material using the first information and the first X-ray image (para 69).
However Maack fails to teach obtaining the first material by decomposing the first material from the object.
Jabri teaches obtaining decomposing soft tissues and bone images using dual energy imaging (abstract).

Regarding claim 2, Maack fails to teach obtaining third information related to a stereoscopic structure of the second material, based on the first information and the second information. 
Jabri teaches two separate soft tissues and bone images using dual energy imaging (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the processing method of Maack with using the two separate images for the second and third information as taught by Jabri, since it would provide more accurate presentation for separate soft tissue and bone of the patient image measurement.
Regarding claim 3, Maack teaches the second information is obtained based on the first information and X-ray absorption characteristics shown in the first X-ray image (para 69). 
Regarding claim 4, Jabri teaches the first material is soft tissue, and wherein the second material is a bone (abstract). 
Regarding claim 5, Maack teaches the second information comprises at least one of a thickness of the soft tissue, a volume of the soft tissue, a volume ratio of the soft tissue, and an areal density of the soft tissue, and the third information comprises at least one of a thickness of the bone, a volume of the bone, a volume ratio of the bone, and an areal density of the bone (shape, depth information of the object, para 73-77). 
Regarding claim 6, Maack teaches the second information comprises information about a thickness of the first material, and wherein the third information comprises information about a thickness of the second material (shape, depth information of the object, para 73-77).
Regarding claim 8, Maack teaches measuring a distance from the 3D camera to a surface of the object, based on the 3D information, wherein the first information about the thickness of the object is obtained based on the distance to the surface of the object (shape, depth information of the object, para 73-77).

Regarding claim 14, Maack teaches the first X-ray image is obtained by emitting an X-ray having a single energy band to the object (para 65).
Regarding claim 15, Maack teaches an X-ray image processing apparatus comprising: a data interface configured to: obtain a first X-ray image of an object including a plurality of materials comprising a first material and a second material different from the first material; and obtain three-dimensional (3D) information about the object using a 3D camera; and an image processor comprising at least one processor configured to execute at least one instruction to: obtain first information about a thickness of the object based on the 3D information, and obtain second information related to a stereoscopic structure of the first material from the object using the first information and the first X-ray image (see above).
However Maack fails to teach the first material is by decomposing the first material.
Jabri teaches obtaining decomposing soft tissues and bone images using dual energy imaging (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the processing method of Maack with using the two separate soft tissues and bone images as taught by Jabri, since it would provide more accurate presentation of the patient image measurement.
Regarding claim 16, Maack fails to teach obtaining third information related to a stereoscopic structure of the second material, based on the first information and the second information. 
Jabri teaches obtaining soft tissues and bone images using dual energy imaging (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the processing method of Maack with using the two separate soft tissues and bone images as taught by Jabri, since it would provide more accurate presentation of the patient image measurement.


Regarding claim 19, Maack teaches the image processor is further configured to execute the at least one instruction to measure a distance from the 3D camera to a surface of the object based on the 3D information and to obtain the first information about the thickness of the object based on the distance to the surface of the object (see above).
Regarding claim 20, Maack teaches a non-transitory computer-readable medium storing instructions which, when executed by at least one processor, cause the processor to execute an X-ray image processing method on a computer, the X-ray image processing method comprising: obtaining a first X-ray image of an object including a plurality of materials comprising a first material and a second material different from the first material; obtaining three-dimensional (3D) information about the object by using a 3D camera; obtaining first information about a thickness of the object based on the 3D information obtaining second information related to a stereoscopic structure of the first material using the first information and the first X-ray image (see above) 
However Maack fails to teach by decomposing the first material from the object.
Jabri teaches obtaining decomposing soft tissues and bone images using dual energy imaging (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the processing method of Maack with using the two separate soft tissues and bone images as taught by Jabri, since it would provide more accurate presentation of the patient image measurement.
Allowable Subject Matter
Claims 7, 9-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 9-12, the prior art fails to teach obtaining a scatter-corrected first X-ray image, by performing scatter correction on the first X-ray image based on the second information and the third information; and updating the second information and the third information based on the scatter-corrected first X-ray image as claimed in claim 9.
Regarding claim 18, the prior art fails to teach the image processor is further configured to execute the at least one instruction to perform scatter correction on the first X-ray image based on the second information and the third information as claimed in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOON K SONG/Primary Examiner, Art Unit 2884